UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4941


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARCUS STEVE BASKERVILLE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:02-cr-00410-CCB-4)


Submitted:   May 28, 2015                     Decided:   June 1, 2015


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Andrea L. Smith,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In the proceedings below, the district court found that

Marcus Baskerville violated certain conditions of his supervised

release, revoked his release, and sentenced him to thirty months

of    imprisonment.          On    appeal,      Baskerville        claims    that    the

sentence imposed by the district court was plainly unreasonable

because the court did not adequately consider the applicable

policy statement range in Chapter Seven of the United States

Sentencing     Guidelines         Manual.       We    find    no     merit    in     this

contention and we therefore affirm.

      We review “whether or not sentences imposed upon revocation

of supervised release are within the prescribed statutory range

and are not plainly unreasonable.”                   United States v. Thompson,

595 F.3d 544,    546   (4th     Cir.    2010)    (internal      quotation       marks

omitted).      Thus, for us to reverse, any error by the district

court   must   not    only    be    unreasonable,       “it   must    run    afoul     of

clearly settled law.”         Id. at 548.

      In reviewing a revocation sentence for reasonableness, we

take “a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”             United States v. Moulden, 478 F.3d
652, 656 (4th Cir. 2007) (internal quotation marks omitted).

The district court “need not be as detailed or specific when



                                            2
imposing a revocation sentence as it must be when imposing a

post-conviction sentence.”            Thompson, 595 F.3d at 547.

     At    the     same    time,     “the    district    court’s       obligation     to

provide     some       basis   for    appellate       review    when     imposing     a

revocation    sentence,        however      minimal   that     basis    may    be,”   is

settled.     Id. at 548.        In that vein, “the sentencing court must

consider the policy statements contained in Chapter 7, including

the policy statement range, as helpful assistance.”                           Moulden,
478 F.3d at 656 (internal quotation marks omitted).                           But “the

court ultimately has broad discretion to revoke its previous

sentence and impose a term of imprisonment up to the statutory

maximum.”     United States v. Crudup, 461 F.3d 433, 439 (4th Cir.

2006) (internal quotation marks omitted).

     We have reviewed the record and conclude that Baskerville’s

sentence was neither plainly nor otherwise unreasonable.                          While

the district court did not resolve a disputed question about the

applicable policy statement range, it clearly and extensively

considered       the    two    potentially      applicable       policy       statement

ranges (as well as the factors contained in 18 U.S.C. § 3553

(2012)), in fashioning a sentence beneath the statutory maximum.

Accordingly, we affirm.




                                            3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4